DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-8, 11, 13, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki et al. (Pub # US 2020/0102397 A1).
Consider claim 1, Yamazaki et al. clearly show and disclose a method for permitting a target vehicle to safely violate a right- of-way system of rules, the method comprising: providing a roadway system, wherein the movements of vehicles within the roadway system are governed by a right-of-way system of rules [0021]; controlling a traffic control system including a plurality 
Consider claim 3, Yamazaki et al. clearly show and disclose the method, wherein the target vehicle is a bus [0041].
Consider claim 4, Yamazaki et al. clearly show and disclose the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0093].
Consider claim 6, Yamazaki et al. clearly show and disclose the method, further comprising removing the modification to the default control pattern after the target vehicle reaches a predetermined position [0100-0102].
Consider claim 7, Yamazaki et al. clearly show and disclose the method, wherein the predetermined position is the ending point [0059].
Consider claim 8, Yamazaki et al. clearly show and disclose the method, wherein the predetermined position is a position between the starting point and the ending point [0096].

Consider claim 13, Yamazaki et al. clearly show and disclose the method, wherein the target vehicle is a bus [0041].
Consider claim 14, Yamazaki et al. clearly show and disclose the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0093].
Consider claim 16, Yamazaki et al. clearly show and disclose the method, further comprising removing the modification to the default control pattern after the target vehicle reaches a predetermined position [0100-0102].

Consider claim 18, Yamazaki et al. clearly show and disclose the method, wherein the predetermined position is a position between the starting point and the ending point [0096].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Pub # US 2020/0102397 A1) as applied to claims 1 and 11 above, and further in view of Xu et al. (Pub # US 2018/0286228 A1).
Consider claim 2, Yamazaki et al. teaches the similar invention.
Yamazaki et al. does not teach the method, wherein the target vehicle is an ambulance.
In the same field of endeavor, Xu et al. teaches wherein the target vehicle is an ambulance [0063] for the benefit of ensuring the emergency vehicle passing the intersection.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle is an 
Consider claim 12, Yamazaki et al. teaches the similar invention.
Yamazaki et al. does not teach the method, wherein the target vehicle is an ambulance.
In the same field of endeavor, Xu et al. teaches wherein the target vehicle is an ambulance [0063] for the benefit of ensuring the emergency vehicle passing the intersection.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the target vehicle is an ambulance as shown in Xu et al., in Yamazaki et al. method for the benefit of ensuring the emergency vehicle passing the intersection.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (Pub # US 2020/0102397 A1) as applied to claims 1 and 11 above, and further in view of Sippl (Pub # US 2019/0225145 A1).
Consider claim 9, Yamazaki et al. teaches similar invention.
Yamazaki et al. does not teach the method, wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street.
In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street as shown in Sippl, in Yamazaki et al. method for the benefit of guiding the target vehicle significantly more quickly than would be possible in normal driving mode.
Consider claim 10, Yamazaki et al. teaches similar invention.
Yamazaki et al. does not teach the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhibit the other vehicles from entering the one-way street.
In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhibit the other vehicles from entering the one-way street [0049] for the benefit of ensuring safe passage for the target vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhibit the other vehicles from entering the one-way street as shown in Sippl, in Yamazaki et al. method for the benefit of ensuring safe passage for the target vehicle.

Yamazaki et al. does not teach the method, wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street.
In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street [0048] for the benefit of guiding the target vehicle significantly more quickly than would be possible in normal driving mode.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the default control pattern includes at least one traffic control signal for a one-way street within the predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of- way system of rules includes permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street as shown in Sippl, in Yamazaki et al. method for the benefit of guiding the target vehicle significantly more quickly than would be possible in normal driving mode.
Consider claim 20, Yamazaki et al. teaches similar invention.

In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhibit the other vehicles from entering the one-way street [0049] for the benefit of ensuring safe passage for the target vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhibit the other vehicles from entering the one-way street as shown in Sippl, in Yamazaki et al. method for the benefit of ensuring safe passage for the target vehicle.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/25/2022, with respect to the rejection(s) of claims 1-4, 6-14, and 16-20 under 35 U.S.C 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamazaki in view of Xu and Sippl as set forth in the rejection above.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/
Primary Examiner, Art Unit 2687